19 Mich. App. 318 (1969)
172 N.W.2d 487
PEOPLE
v.
HAMER
Docket No. 4,892.
Michigan Court of Appeals.
Decided October 1, 1969.
*319 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and C. Homer Miel, Prosecuting Attorney, for the people.
Karl E. Mikko, for defendant.
Before: J.H. GILLIS, P.J., and R.B. BURNS and V.J. BRENNAN, JJ.
PER CURIAM.
James Leon Hamer was convicted of manslaughter[*] arising out of the operation of an automobile while he was under the influence of intoxicating liquor. His main contention on appeal is that the evidence of his intoxication was insufficient to support the jury's verdict of guilty.
The record contains ample evidence to support the jury's finding: the defendant admitted that he had consumed "a couple of beers"; his breath smelled of alcohol; his speech was slurred and rambling; he had been drinking beer in at least two bars within an hour and a half before the accident occurred; the damage sustained by the several automobiles involved in the mishap indicated that defendant's rate of travel was excessive; the testimony of witnesses indicated that he failed to brake. Accordingly, this Court will not disturb the verdict. People v. Arither Thomas (1967), 7 Mich. App. 103; People v. Cybulski (1968), 11 Mich. App. 244.
Defendant asserts that the trial court exceeded the limits of proper comment on the evidence by noting, "Now, in this case also death resulted or a man died, put it that way." Defendant conceded at *320 the trial that the accident resulted in a death. The trial court may inform the jury that a fact has been established if the defendant admits its occurrence. People v. Pratt (1930), 251 Mich. 243.
Defendant also contends that several of the court's instructions to the jury were erroneous. His failure to object to these instructions precludes raising the issue on appeal. GCR 1963, 516.2; People v. Wynn (1968), 14 Mich. App. 268; People v. Cook (1968), 10 Mich. App. 375.
Affirmed.
NOTES
[*]  CL 1948, § 750.321 (Stat Ann 1954 Rev § 28.553).